FIFTH DIVISION
                                 REESE, P. J.,
                             MARKLE and COLVIN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                     February 8, 2021



In the Court of Appeals of Georgia
 A20A1806. THE STATE v. LANGLEY.

      MARKLE, Judge.

      In this case, we must determine whether the trial court may probate a sentence

imposed under OCGA § 16-11-131 (b), which makes it unlawful for a person on

probation to possess a firearm. The trial court concluded that it had the discretion to

probate a portion of the sentence, and the State appealed.1 After considering the

relevant statutory language, we conclude that the trial court lacked the discretion to

impose the probated sentence. Accordingly, we vacate the sentence, and remand the

case for resentencing.

      The facts are undisputed. In 1987, Dennis Mark Langley was convicted of

murder. Following his release from incarceration, he began his term of probation. In

      1
          See OCGA §§ 5-6-38 (a); 5-7-1 (a) (6).
2019, the department of community supervision conducted a search of his home, as

permitted by the terms of his probation, and discovered several firearms. As a result,

Langley was charged with possession of a firearm by a convicted felon, in violation

of OCGA § 16-11-131 (b). He pled guilty, and the trial court sentenced him to ten

years, to serve six months in prison with the remainder on probation. The State now

appeals, arguing that Langley’s sentence is void because the trial court lacked the

discretion to impose a probated sentence under the plain language of the sentencing

statute. We agree.

      “The interpretation of a statute is, of course, a question of law, which is

reviewed de novo on appeal. Indeed, when only a question of law is at issue, as here,

we owe no deference to the trial court’s ruling and apply the ‘plain legal error’

standard of review.” (Citations and punctuation omitted.) Mays v. State, 345 Ga. App.

562, 563 (814 SE2d 418) (2018).

      Where the trial court imposes a sentence the law does not allow, that sentence

is void. Wilder v. State, 343 Ga. App. 110, 112 (806 SE2d 200) (2017). In

determining whether the statutory language vested the trial court with the discretion

to impose a probated sentence, we turn to the rules of statutory construction.



                                          2
      When interpreting any statute, we necessarily begin our analysis with
      familiar and binding canons of construction. In considering the meaning
      of a statute, our charge as an appellate court is to presume that the
      General Assembly meant what it said and said what it meant. Toward
      that end, we must afford the statutory text its plain and ordinary
      meaning, consider the text contextually, read the text in its most natural
      and reasonable way, as an ordinary speaker of the English language
      would, and seek to avoid a construction that makes some language mere
      surplusage. Further, when the language of a statute is plain and
      susceptible to only one natural and reasonable construction, courts must
      construe the statute accordingly.


(Citations and punctuation omitted.) Mays, 345 Ga. App. at 564; see also Major v.

State, 301 Ga. 147, 150 (1) (800 SE2d 348) (2017).

      Here, Langley was convicted of possession of a firearm by a convicted felon,

in violation of OCGA § 16-11-131 (b). That statute provides, in relevant part, that “if

the felony for which the person is on probation or has been previously convicted is

a forcible felony, then upon conviction of receiving, possessing, or transporting a

firearm, such person shall be imprisoned for a period of five years.” (Emphasis

supplied.). The term “forcible felony” includes Langley’s prior conviction for murder.

OCGA § 16-11-131 (e). Nevertheless,




                                          3
      trial courts generally have the discretion to fashion sentences that fit the
      crimes for which the defendant is convicted, so long as the sentences fall
      within the statutory ranges. It is, however, within the power of the
      legislature to direct the punishment to be prescribed for second
      offenders and to leave no discretion to the trial judge.


(Citations and punctuation omitted.) Blackwell v. State, 302 Ga. 820, 828 (4) (809

SE2d 727) (2018); see also OCGA § 17-10-1 (a) (1) (A) (2018) (“The judge imposing

the sentence is granted power and authority to suspend or probate all or any part of

the entire sentence under such rules and regulations as the judge deems proper[.]”).

      To resolve the issue before us in this appeal, we therefore must determine

whether the specific provision of OCGA § 16-11-131 (b) abrogates the trial court’s

general discretion under § 17-10-1 (a) (1) (A) to impose a probated sentence. Because

we are faced with the interplay of these two statutes, we note that statutory

interpretation principles require that a specific statute control over a general statute

unless there is a contrary legislative intent. State v. Jones, 265 Ga. App. 493, 494 (2)

(594 SE2d 706) (2004).

      The legislative intent here is unambiguous given the plain language of OCGA

§ 16-11-131 (b), and thus, that specific statute prevails over OCGA § 17-10-1. Here,

our search for the legislature’s intent is short: the plain language of the statute

                                           4
requires the trial court to impose a term of imprisonment “for a period of five years,”

and its use of the term “shall” mandates that the defendant serve all of that term in

prison. OCGA § 16-11-131 (b); Jones, 265 Ga. App. at 494 (2) (the statutory

language “shall be imprisoned for not less than ten years” meant that the trial court

lacked discretion to probate a portion of the ten-year sentence). The trial court’s

imposition of a probated sentence directly contravened the legislature’s intent as set

forth in the plain language of the statute. Id. Thus, the trial court lacked the discretion

to impose the sentence that it did because the sentence was void. Accordingly, we

must vacate the sentence and remand the case for resentencing.

       Judgment vacated and case remanded with direction. Reese, P. J., and Colvin,

J., concur.




                                            5